Citation Nr: 0119811	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  01-05 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
lumbar spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 


INTRODUCTION

The veteran served on active duty for over 28 years and 
retired in January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, inter alia, service 
connection was established for the veteran's low back 
disorder and a noncompensable rating was assigned, effective 
from February 1, 2001.  The veteran submitted a notice of 
disagreement with the assignment of the initial rating of 
this disorder, and he has properly perfected his appeal as to 
this issue.  Therefore, the propriety of the rating during 
the time period from February 1, 2001, through the point in 
time when a final resolution of the issue has bee reached, is 
currently before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (1997); Fenderson v. West, 12 Vet.App. 119 (1999).  

REMAND

During the pendency of this claim and appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 114 Stat. 2096 (Nov. 9, 2000), which provides that, 
upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (to be codified as amended at 
38 U.S.C. § 5103).  The VCAA also requires the Secretary to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Secretary may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (to be 
codified at 38 U.S.C. § 5103A).

This new statute is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7(a), 114 Stat. 2096, 2099-2100.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Having carefully reviewed 
the veteran's claims file in order to assure compliance with 
the new legislation, the Board has determined that additional 
development is warranted before a final determination is made 
with respect to the veteran's claim for entitlement to an 
increased rating for his lumbar spondylosis.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

A review of the service medical records (SMRs) reflects that 
the veteran was seen on more than one occasion for complaints 
associated with the lower back.  On a pre-discharge 
examination conducted in October 1992, the veteran reported 
lower back pain which had been present since 1992.  He 
reported pain, weakness, fatigue, lack of endurance, and 
stiffness.  At times, the pain radiated to the left leg as a 
burning sensation.  The last episode had been about 11/2 years 
before this evaluation.  The flare-ups were described as 
"horrible" and occurred about 2-3 times per year.  They 
usually lasted for 1-2 weeks.  He was unable to say what 
precipitated the flare-ups.  They were alleviated by rest.  
Because of the severe pain, he could not sit or stand, and 
had to rest in bed during the flare-ups.  

Examination showed that his posture and gait were normal.  He 
exhibited normal range of motion of the lumbar spine without 
painful motion, muscle spasm, or weakness.  X-rays of the 
lumbar spine were interpreted as showing no curvature 
abnormality, but there were mild diffuse features of 
spondylosis.  The disc spaces appeared to be preserved, 
showing no degeneration.  The facet joints were normal, as 
were the pedicles and spinous processes.  There was no 
evidence of any pars defect.  The examiner's diagnostic 
impressions included mild diffuse lumbar spondylosis.  

In a May 2001 statement, the veteran reported that he 
continued to have severe lower back pain.  He said the 
condition presented itself when he did a lot of lifting or 
prolonged sitting.  When in pain, he experienced burning pain 
from his lower back down into his legs.  He treated the 
condition with heat, anti-inflammatories, and by lying on his 
back for 1-2 weeks.  Because the condition was so painful and 
disabling, he worked hard to avoid activities that caused 
this problem.  As a result, he said that he was limited in 
his employment opportunities that required prolonged sitting 
or lifting of objects.  He added that at the recent 
examination he was not in pain, as he was correctly managing 
the condition.  When he was experiencing a flare-up, however, 
he said that his condition was "very serious."  

The Board notes that the veteran has contended that his 
service-connected low back disorder is particularly severe 
during periods of flare-ups, requiring extended bed rest.  He 
reports that he restricts his activities and is somewhat 
limited as to employment opportunities due to manifestations 
associated with his back disorder.  The October 2001 
examination of record is essentially negative for findings to 
support such limitations.  In an effort to aid the veteran in 
establishing a claim that is supported by medical evidence, 
the Board is of the opinion that a contemporaneous orthopedic 
examination should be conducted in order to properly evaluate 
the service-connected disability.  

Furthermore, VA regulations describe pain as a factor that 
must be considered when making a disability rating decision 
involving the musculoskeletal system.  See 38 C.F.R. §§ 4.40 
(functional loss), 4.45 (the joints), 4.59 (painful motion); 
Ferraro v. Derwinski, 1 Vet. App. 326, 330 (1991).  See also 
DeLuca v. Brown, 8 Vet. App. 202, 207 (1995); and Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997) ("Although section 4.40 
does not require a separate rating for pain, it does 
promulgate guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.").  In 
this instance, the veteran has contended that he suffers from 
chronic and severe pain that is sometimes incapacitating.  As 
such, evaluation of the veteran's low back disorder should 
also be undertaken with consideration of §§ 4.40, 4.45, and 
4.49, if appropriate.  

Accordingly, further appellate consideration will be deferred 
for the service-connected lumbar spine disorder and the claim 
is REMANDED to the RO for the following action:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent to 
his claims that are not already of record.  
After securing any necessary 
authorization(s) from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the veteran.  

2.  The veteran should then be scheduled for 
a VA orthopedic examination to re-evaluate 
his low back disorder.  Before evaluation of 
the veteran, the examiner should review the 
claims folder, including a copy of this 
Remand and any evidence added to the record.  
The examiner's report should fully set forth 
all current complaints, pertinent clinical 
findings, and diagnoses.  The examiner 
should state whether the veteran exhibits 
any limitation on range of motion testing 
with respect to his back, and whether such 
limitation is slight, moderate, or severe.  
Also, the examiner should comment on any 
functional loss the veteran has as a result 
of pain, i.e., whether there is any 
functional loss in the back due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and whether 
such loss is slight, moderate, or severe.  
Finally, the examiner should provide an 
opinion, to the extent feasible, as to 
whether, and to what extent, the veteran's 
back condition disables him during flare-
ups, and how frequently these occur outside 
the examination setting. 

3.  Upon completion of the development of 
the record requested by the Board, and any 
other development deemed appropriate by the 
RO, the RO should again consider the 
veteran's claim, with particular 
consideration to the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59. If action taken 
remains adverse to the veteran, he and his 
accredited representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) concerning all evidence added to 
the record since the initial Statement of 
the Case (SOC) in May 2001, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  Additionally, due to the Court's 
holding in Fenderson, supra, the SSOC should 
address both the propriety of the initial 
rating assigned to lumbar spondylosis as 
well as entitlement to an increased rating 
for the disability.  

By this REMAND the Board intimates no opinion, 
either legal or factual, as to the ultimate 
determination warranted in this case.  The purpose 
of this REMAND is to further develop the record and 
ensure due process of law.  No action is required 
by the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).










